AMERICAN REALTY INVESTORS SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of (Amendment No. 15) AMERICAN REALTY INVESTORS, INC. (Name of Issuer) Common Stock, $0.01 par value (Title of Class of Securities) 029174-10-9 (CUSIP Number) Gene S. Bertcher 1reeway, Suite 300 Dallas, Texas 75234 (469) 522-4200 (469) 522-4360 (Facsimile) (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 10, 2017 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rules 13d-1(b)(3) or (4), check the following box [ ]. NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. The remainder of this cover page shall be filled out for a reporting persons's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No. 029174-10-9 1 name of reporting person Realty Advisors, LLC 2 check the appropriate box if a member of a group (A) (B) 3 sec use only 4 source of funds WC and OO 5 check if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e) o 6 citizenship or place of organization nevada number of shares beneficially owned by each reporting person with 7 sole voting power 7,921,508 8 shared voting power -0- 9 sole dispositive power 7,921,508 10 shared dispositive power -0- 11 aggregate amount beneficially owned by each reporting person 9,921,508 12 check box if the aggregate amount in row (11) excludes certain shares o 13 percent of class represented by amount in row (11) 60.47% 14 type of reporting person OO 2 CUSIP No. 029174-10-9 1 name of reporting person RA Stock Holdings, Inc. (formerly, Prime Stock Holdings, Inc.) 2 check the appropriate box if a member of a group (A) (B) 3 sec use only 4 source of funds WC 5 check if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e) o 6 citizenship or place of organization nevada number of shares beneficially owned by each reporting person with 7 sole voting power 1,459,828 8 shared voting power -0- 9 sole dispositive power 1,459,828 10 shared dispositive power -0- 11 aggregate amount beneficially owned by each reporting person 1,459,828 12 check box if the aggregate amount in row (11) excludes certain shares o 13 percent of class represented by amount in row (11) 9.41% 14 type of reporting person CO 3 CUSIP No. 029174-10-9 1 name of reporting person Realty Advisors, Inc. 2 check the appropriate box if a member of a group (A) (B) 3 sec use only 4 source of funds WC 5 check if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e) o 6 citizenship or place of organization nevada number of shares beneficially owned by each reporting person with 7 sole voting power 3,988,971 8 shared voting power -0- 9 sole dispositive power 3,988,971 10 shared dispositive power -0- 11 aggregate amount beneficially owned by each reporting person 13,238,307 12 check box if the aggregate amount in row (11) excludes certain shares o 13 percent of class represented by amount in row (11) 86.18% 14 type of reporting person CO 4 CUSIP No. 029174-10-9 1 name of reporting person Transcontinental Realty Investors, Inc. 2 check the appropriate box if a member of a group (A) (B) 3 sec use only 4 source of funds OO 5 check if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e) o 6 citizenship or place of organization nevada number of shares beneficially owned by each reporting person with 7 sole voting power 229,214 8 shared voting power -0- 9 sole dispositive power 229,214 10 shared dispositive power -0- 11 aggregate amount beneficially owned by each reporting person 229,214 12 check box if the aggregate amount in row (11) excludes certain shares o 13 percent of class represented by amount in row (11) 1.48% 14 type of reporting person CO 5 CUSIP No. 029174-10-9 1 name of reporting person The Gene E. Phillips Children’s Trust 2 check the appropriate box if a member of a group (A) (B) 3 sec use only 4 source of funds OO 5 check if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e) o 6 citizenship or place of organization texas number of shares beneficially owned by each reporting person with 7 sole voting power 27,602 8 shared voting power -0- 9 sole dispositive power 27,602 10 shared dispositive power -0- 11 aggregate amount beneficially owned by each reporting person 27,602 12 check box if the aggregate amount in row (11) excludes certain shares o 13 percent of class represented by amount in row (11) 0.1779% 14 type of reporting person OO 6 CUSIP No. 029174-10-9 1 name of reporting person May Realty Holdings, Inc. (formerly, Realty Advisors Management, Inc.) 2 check the appropriate box if a member of a group (A) (B) 3 sec use only 4 source of funds WC 5 check if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e) o 6 citizenship or place of organization nevada number of shares beneficially owned by each reporting person with 7 sole voting power -0- 8 shared voting power -0- 9 sole dispositive power -0- 10 shared dispositive power -0- 11 aggregate amount beneficially owned by each reporting person 13,370,307 12 check box if the aggregate amount in row (11) excludes certain shares o 13 percent of class represented by amount in row (11) 86.18% 14 type of reporting person CO 7 Item 1.Security and Issuer This Amendment No. 15 to Statement on Schedule 13D (this “ Amendment No. 15 ”) relates to shares of Common Stock, par value $0.01 per share (the “ Shares ”) of American Realty Investors, Inc., a Nevada corporation (the “ Issuer ” or
